Citation Nr: 0940530	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-03 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center (IC) in Philadelphia, Pennsylvania.

In July 2009, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.  

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim of 
entitlement to a disability rating in excess of 50 percent 
for PTSD.

Mental health treatment records from the VA Outpatient Clinic 
in Sayre, Pennsylvania that are associated with the claims 
file are dated from January 2006 through April 2008.  During 
an April 2008 treatment session, it was noted that the 
Veteran was partly followed at the present VA facility and 
partly followed through the private Guthrie health care 
system.  Later in April 2008, the Veteran had his last 
treatment session with his regular VA social worker, but it 
was noted that the Veteran expressed willingness to be seen 
by a new VA social worker in the future.

The most recent VA psychiatric examination report associated 
with the claims file is dated in August 2008.  Thereafter, in 
a December 2008 statement, the Veteran reported that his 
doctor had increased his medication for anxiety because the 
former dose was not stopping his anxiety.  On a January 2009 
VA Form 646, the Veteran's representative reported that the 
Veteran continued to see a new social worker regularly at the 
VA Outpatient Clinic in Sayre.  At his July 2009 hearing, the 
Veteran reported that he was seeing his new VA social worker 
once a month as well as a VA psychiatrist a couple of times a 
year.  He also reported undergoing treatment at the private 
Guthrie Clinic in Athens, Pennsylvania.  The Veteran read a 
statement from a physician's assistant at the Guthrie Clinic; 
in this statement, the private physician's assistant 
confirmed that the Veteran was a patient at the Guthrie 
Clinic for multiple medical issues, declared her perception 
of recent worsening of the Veteran's PTSD symptoms (such as 
irritability, impulse control, and difficulty with 
interpersonal relationships), and recommended more aggressive 
evaluation and management by the Veteran's psychiatrist.  The 
Board notes that this additional evidence may indicate a 
worsening in the Veteran's PTSD symptomatology since the time 
of his last VA examination.

In light of these facts, the Board has determined that a new 
VA psychiatric examination is warranted in order to fully and 
fairly evaluate the Veteran's claim for entitlement to 
disability rating in excess of 50 percent for PTSD.

In addition, during the hearing, it was indicated that a 
report from the Veteran's private provider, K.L.T., PA-C was 
being submitted.  However, such report has not been forwarded 
to the Board.  The Veteran should be asked to provide such 
document on remand.

Relevant ongoing medical records should also be obtained, to 
include VA treatment records.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  In addition, the RO/AMC should attempt to 
obtain all available treatment records from the Guthrie 
Clinic after securing any necessary release from the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA mental health treatment 
records dating since April 2008 from the 
VA Outpatient Clinic in Sayre, 
Pennsylvania.

2.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers 
who have treated him for his PTSD since 
November 2004, to specifically include 
his treatment at the Guthrie Clinic.  
After securing any necessary release, the 
RO/AMC should obtain any records which 
are not duplicates of those contained in 
the claims file, including all available 
treatment records from the Guthrie Clinic 
in Athens, Pennsylvania.  If any 
requested records are unavailable, then 
the file should be annotated as such and 
the Veteran should be so notified.

3.  Ask the Veteran to provide a copy of 
the report from K.L.T., PA-C that he read 
during his hearing testimony in July 
2009. 

4.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current nature and severity of his 
service-connected PTSD.  The claims file 
should be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report 
should include a detailed account of all 
psychiatric pathology found to be present 
as well as a mental status examination.  
A rationale for any opinions expressed 
should be provided.  All tests or studies 
deemed necessary should be conducted, and 
the results should be reported in detail.  
The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the Veteran's service-connected PTSD.

5.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the Veteran 
and his representative should be 
furnished with a supplemental statement 
of the case and be given the opportunity 
to respond thereto.  The case should 
then be returned to the Board for 
further appellate consideration, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

